DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2019, 2/16/2021, 7/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the text is too small/blurred in figures 5-7, 8A, 8B, 8D and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 5 and 7, and 13 are objected to because of the following informalities:
In claim 5, lines 2-3, “if one or more of the diagnostic tests” should be --if one or more of the one or more diagnostic tests is failed--.
In claim 7, line 1, “of high-power” should be –of a high-power--.
In claim 13, lines 1-2, “a field strength signal indicating the strength” should be –a field strength signal indicating a strength--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Based on Applicant’s specifications the 112(f) recitations are being interpreted as follows:
wireless module – wireless or cellular circuitry (paragraph 68) and
diagnostic unit – part of a controller (controller includes a processor – paragraph 62).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the high-power pulsed electromagnetic field signal" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 6 recites the limitation “a display with a graphical user interface” in line 1. It is not clear if this is a new instance or the same display mentioned in claim 1, line 2.
Claim 7 recites the limitation "the applicator" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 uses a conditional “when” statement in line 16. It is not clear if the last step is actually executed due to the conditional nature of the step.
Claims 8-21 inherit the deficiencies of claim 7 and are likewise rejected.
Claim 15 recites “transmitting” in line 1. It is not clear which transmitting step is being referred to.
Claim 17 recites the limitation “the feedback signal” in line 2. It is not clear if this refers to line 11 of claim 7 or “the therapy feedback signal” mentioned in line 1 of claim 17.
Claim 19 recites the limitation "the end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the start of a next session" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-12, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of  US 2013/0245486 (Simon et al., hereinafter Simon)  and US 2014/0336443 (Maharaj).
In regards to claims 1-3, Simon discloses devices and methods for monitoring non-invasive vagus nerve stimulation (title and astract). Simon shows a system that includes

a base housing (figure 3; 30 or 40; paragraph 105) comprising a controller (control components in stimulator housing or docking station – paragraphs 105 and 109; figure 5, 332 and 331) configured to generate a high-power pulsed signal, wherein the controller comprises a wireless module configured to wirelessly communicate with the computing device (paragraphs 104 and 110-115 – wireless communication may be used instead of cables to avoid inconvenience and distance limitations; figure 5); and
two or more applicators coupled to the base housing (see figure 1, 340; paragraphs 71-75, 119), each applicator comprising:
a coil circuit  (paragraphs 71, 73, 76, and 119; 340 can be a pair of magnetic coils for stimulation) configured to emit the high-power pulsed electromagnetic field signal.

However, Simon does not state that the high-power pulsed electromagnetic field signal has a power of greater than 40W. In a related area, Maharaj discloses methods of using magnetic fields for therapeutic purposes (see abstract). Of note are paragraphs 102-103 which state that power levels of the signals may require power levels of up to 500 watts based on methods used for signal amplification. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the signal of Simon to be greater than 40 Watts because of the signal amplification needs of applicators as taught by Maharaj.
In regards to claim 4, Simon and Maharaj discloses the limitations of claim 1. In addition, Simon in paragraphs 190-192 discloses the presence of a remote server (physician’s computer) that transmits to the local computing device prescriptions for additional high-power PEMF signal 

  In regards to claim 6, Simon and Mahraj disclose the limitations of claim 1. In addition, Simon shows in paragraph 203-205 that the display has a graphical user interface for controlling the stimulator, which would include the housing and applicators, implemented as a mobile phone app. 

In regards to claim 7, Simon discloses the steps of 
emitting a high-power PEME signal from an applicator of the high-power PEMF applicator system, wherein the high-power PEMF applicator system includes:
a controller configured to generate a high-power pulsed signal (control components in stimulator housing or docking station – paragraphs 105 and 109; figure 5, 332 and 331),
a power amplifier configured to generate a pulsed drive signal,
a wireless communication circuit (paragraphs 104 and 110-115 – wireless communication may be used instead of cables to avoid inconvenience and distance limitations; figure 5), and
wherein an applicator includes a coil circuit configured to emit the high-power pulsed electromagnetic field signal (paragraphs 71, 73, 76, and 119; 340 can be a pair of magnetic coils for stimulation)  and a feedback sensor (paragraph 216);
receiving a feedback signal in the feedback sensor from the high-power PEMF signal emitted by the applicator (paragraph 216-219; figure 9);

transmitting, from the local computing device, an alert to a user operating the high-power PEME applicator system when the therapy field feedback signal exceeds a predetermined set of performance parameters (paragraph 216).
However, Simon does not disclose the presence of a power amplifer configured to generate a pulsed drive signal or an RF amplification stage configured to couple to an applicator. In a related area, Maharaj discloses methods of using magnetic fields for therapeutic purposes (see abstract). Of note are paragraphs 90-103 which state that electrical signal patterns are amplified before being delivered to a patient or subject before being delivered to an applicator, which requires the presence of a power amplifier and an RF amplification stage.  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device in the method of Simon to include a power amplifier and an amplification stage as taught by Maharaj in order to energize applicator coils.

In regards to claim 8, Simon and Maharaj disclose the limitations of claim 1. In addition, Maharaj discloses methods of using magnetic fields for therapeutic purposes (see abstract). Of note are paragraphs 102-103 which state that power levels of the signals may require power levels of up to 500 watts based on methods used for signal amplification. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the signal of Simon to be greater than 40 Watts because of the signal amplification needs of applicators as taught by Maharaj.
In regards to claim 9, Simon and Maharaj disclose the limitations of claim 7. In addition, Simon shows that a plurality of applicators are used in the emitting of the PEMF signal (paragraphs 71, 73, 76, and 119; 340 can be a pair of magnetic coils for stimulation).
In regards to claim 10, Simon and Maharaj disclose the limitations of claim 7. In addition, paragraphs 74, 77, 92, 93, and 112 discloses the step of adjusting the PEMF signal emitted based on the feedback signal.  
In regards to claims 11, Simon and Maharaj discloses the limitations of claim 7. In addition, Simon in paragraphs 190-192 discloses the presence of a remote server (physician’s computer) that transmits to the local computing device prescriptions for additional high-power PEMF signal (authorization for further treatments).
In regards to claim 12, Simon and Maharaj disclose the limitations of claim 7. In addition, Simon states that the sensors measure capacitance (paragraph 203), which makes the feedback signal receive a capacitance signal.
In regards to claim 15, Simon and Maharaj disclose the limitations of claim 7. In addition, Simon states that the system transmits signals via several wireless standards in paragraph 112, which makes the transmissions from the applicator system be a cellular transmission.
In regards to claims 16, Simon and Maharaj discloses the limitations of claim 7. In addition, Simon in paragraphs 190-192 discloses the presence of a remote server (physician’s computer) that receives a therapy feedback signal from the local computing device (authorization request for further treatments), which requires the transmission of the therapy feedback signal from the local computing device to be received at the remote server.
In regards to claims 18, Simon and Maharaj disclose the limitations of claim 7. In addition, paragraphs 92-93 show that the therapy feedback signal is transmitted in real time (modulating stimulus signal based on received physiological feedback signals from the patient) and would require feedback transmission at the start. 
 In regards to claim 19, Simon and Maharaj discloses the limitations of claim 7. In addition, Simon in paragraphs 190-192 discloses the presence of a remote server (physician’s computer) that receives a therapy feedback signal from the local computing device (authorization request for further treatments). Paragraph 192 shows that the transmitting occurs at the start of a next session of the high-power PEMF applicator. 
In regards to claim 20, Simon and Maharaj discloses the limitations of claim 7. In addition, Simon in paragraphs 207 that the transmission of the feedback signal  occurs at the end of the therapy session of the high-power PEMF applicator system. 

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0245486 (Simon et al.) and US 2014/0336443 (Maharaj) as applied to claims 1 and 7 above, and further in view of US 2009/0228071 (Bourget) and US 2014/0265611 (Fern et al., hereinafter Fern).
In regards to claim 5, Simon and Maharaj disclose the limitations of claim 1. In addition, Simon discloses in paragraph 192 the process of performing diagnostics on the stimulator and docking station, which would require the presence of a diagnostic unit (processor and related software) and communication with the computing device. Simon and Maharaj do not disclose the generation of an error code and transmitting the diagnostic data and error code to the computing device. In a related area, Bourget discloses the communication between a medical device 
In regards to claim 21, Simon and Maharaj disclose the limitations of claim 7. In addition, Simon discloses in paragraph 192 the process of performing diagnostics on the stimulator and docking station. Simon and Maharaj do not disclose the step of the confirming a transmission path before. In a related area, Bourget discloses the communication between a medical device processor and other medical device components. Of note is paragraph 33 which shows a processor performing diagnostics and communicates the result of a self-test or an error code. In a related area, Fern discloses medical devices and their related control systems (abstract). Of note is paragraph 83 which discloses the use or error codes, to allow a user to quickly diagnose where device failure has occurred so that the equipment can be repaired or replaced. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Simon and Maharaj to include confirming a transmission path as taught by Bourget in order to allow a user to quickly diagnose and fix problems as taught by Fern.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0245486 (Simon et al.) and US 2014/0336443 (Maharaj) as applied to claim 7 above, and further in view of US 2014/0213844 (Pilla et al., hereinafter Pilla).
In regards to claim 13, Simon and Maharaj disclose the limitations of claim 7 but do not state that the feedback signal includes field strength. In a related area, Pilla discloses apparatus and methods for treatment of pain (title and abstract). Of note is paragraphs 641-642 where the magnetic field strength is measured in order to measure the effects of the magnetic field strength in relation to an observed factor (in this case blood perfusion). Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Siman and Maharaj to include the strength of a magnetic field as taught by Pilla in order to measure effects of the magnetic field treatment relative to the strength of the magnetic field.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0245486 (Simon et al.) and US 2014/0336443 (Maharaj) as applied to claim 7 above, and further in view of US 2015/0297910 (Dimino et al., hereinafter Dimino).
In regards to claim 14, Simon and Maharaj disclose the limitations of claim 7 but do not state the feedback signal includes reeving a signal indicating contact with a body part. In a related area, Dimino discloses a device used for PEMF application. Of note is paragraphs 60-61, which indicates the use of a contact sensor with the device to allow for automatic regulation of operation by determining if the device is being worn, which would require a feedback signal .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0245486 (Simon et al.) and US 2014/0336443 (Maharaj) as applied to claim 7 above, and further in view of US 2008/0004904 (Tran).
In regards to claim 17, Simon and Maharaj disclose the limitations of claim 7 but do not state that the feedback signal includes compliance data. In a related area of patient monitoring Tran discloses systems and methods for medical data collection (abstract). Of note are paragraph 28 -30 and 232 which states that system feedback reports include compliance data so that healthcare providers can give better care during visits and reduce monitoring costs. Thus it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the method of Simon and Maharaj to include compliance data in the feedback signal in order for a healthcare provider giver to give better care during visits and reduce monitoring costs of a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791          

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791